United States Court of Appeals
                                                                                    Fifth Circuit
                                                                                 F I L E D
            IN THE UNITED STATES COURT OF APPEALS 30, 2007
                                                 July
                     FOR THE FIFTH CIRCUIT
                                                                              Charles R. Fulbruge III
                                                                                      Clerk


                                     No. 07-30217
                                   Summary Calendar


RAYMOND ANDERSON JR,

                                                  Plaintiff-Appellant
v.

MONSANTO COMPANY,

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:06-CV-4002


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
       Raymond Anderson appeals the district court’s summary judgment that
he take nothing on his claim of race discrimination against the Monsanto
Company. We affirm for the following reasons:
       1.     Anderson presented no evidence to the district court that tended to
              establish that the reason given for his termination was pre-textual.
              Even the unsubstantiated feelings of fellow employees that


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 07-30217

     Anderson’s supervisor, Andrus, was prejudiced—which Anderson
     did not present in his memorandum in opposition to summary
     judgment—are no evidence that Monsanto’s reason for terminating
     Anderson was a mere pretext for discrimination. See Douglass v.
     United Servs. Auto. Ass'n, 79 F.3d 1415, 1429 (5th Cir. 1996) (en
     banc) (“conclusory allegations, speculation, and unsubstantiated
     assertions are inadequate”); see also Bryant v. Bell Atl. Md., Inc.,
     288 F.3d 124, 135 (4th Cir. 2002) (“. . . affidavits [of other
     employees], however, amount to no more than subjective beliefs, and
     such evidence, without more, is insufficient to create a genuine issue
     of material fact as to any discriminatory conduct on [defendant’s]
     part.”).
2.   Anderson did not proceed on a mixed-motive theory in the district
     court and only raised the issue after the fact of the summary
     judgment in a motion for reconsideration, so we do not consider his
     arguments on appeal that Andrus’ alleged prejudice played a
     meaningful role in his termination. See Trust Co. Bank v. United
     States Gypsum Co., 950 F.2d 1144, 1152 n.16 (5th Cir. 1992).
     Similarly, Anderson did not argue in the district court until his
     motion for reconsideration that Andrus, as opposed to Supervisor
     Zamora and Business United Leader Pires, was the actual decision
     maker. See id.
3.   The district court did not abuse its discretion in denying Anderson’s
     motion for reconsideration of the summary judgment. Anderson’s
     use of the motion to 1) rehash arguments already presented at
     summary judgment, 2) insert a new theory—mixed-motive—into the
     case, and 3) introduce evidence previously available were not



                                2
                            No. 07-30217

        grounds for granting the motion. See Templet v. Hydrochem Inc.,
        367 F.3d 473, 478-79 (5th Cir. 2004).


AFFIRMED.




                                  3